Citation Nr: 0331378	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for a sleep disorder.  


REMAND

The Board notes that, although the veteran has reported 
trouble sleeping, he does not appear to have received a 
diagnosis of a sleep disorder.  The veteran's service medical 
records do not show any diagnosis of a sleep disorder.  The 
veteran reported in treatment notes, dated December 2001 and 
February 2002, that he was having trouble sleeping due to 
taking care of his newborn grandson.  The veteran was 
scheduled for a VA examination regarding sleep disorders in 
October 2001.  Although he failed to report for this 
examination, the veteran indicated that he did not receive 
any notification regarding this examination, and wished to be 
scheduled for a further VA examination.  The veteran again 
did not report for a scheduled examination in January 2003.

Nevertheless, the Board notes that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Board notes that the record appears to show that 
the veteran has failed to report for a VA examination twice, 
however, as this case is being remanded, and the veteran 
reported that he did not receive notice of the first 
scheduled examination, the Board is of the opinion that a 
final attempt should be made to schedule the veteran for an 
examination regarding his reported sleep disorder.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.	The veteran should be contacted to 
ascertain whether he has had recent 
treatment for a sleep disorder.  If so, an 
attempt should be made to obtain the 
appropriate records.  After obtaining the 
required releases, such records should be 
associated with the claims folder.

2.	After the above development has been 
completed, a VA examination should be 
scheduled.  The veteran should be informed 
of the consequences under 38 C.F.R. 
§ 3.655, for failing to report for an 
examination.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should indicate 
whether the veteran is diagnosed with any 
sleep disorder, and if so, whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
sleep disorder found is related to service, 
or to a service connected disability.  If 
the veteran does not appear for the 
examination, a copy of the letter sent 
should be obtained, with certification that 
it was not returned as undeliverable.  If 
the letter cannot be obtained, the VA 
medical center should certify the address 
to which the letter was sent, and certify 
that it was not returned as undeliverable.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




